Citation Nr: 1016299	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-45 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from December 1950 to November 
1953 with subsequent service in the Army Reserve from 
November 1953 to November 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the aforementioned claims of 
service connection.  The Veteran contends that he has had 
diminished hearing and "ear noises" since service as a 
results of in-service acoustic trauma from service as an 
infantryman and as member of the Army Band.  In this case, 
the service personnel records are unavailable to confirm the 
Veteran's reported in-service duties.  However, the Veteran 
is competent to report the circumstances of his service, to 
include his in-service duties and any associated noise 
exposure and the Board finds this duty history credible and 
competent.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 471 (1994).  See also 38 U.S.C.A. 
§ 1154(a)(1).  Therefore, based on the Veteran's credible and 
competent history of noise exposure in service, and his 
competent history of diminished hearing and "ear noise" 
since service, the Board finds that a VA examination should 
be conducted to determine if the Veteran has hearing loss, as 
defined by 38 C.F.R. § 3.385, and tinnitus as a result of 
service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine whether the 
Veteran has hearing loss and tinnitus.  
For any diagnosed disorder, the examiner 
is requested to state whether it is at 
least as likely as not that the disorder 
onset during service or is causally 
related to service or any incident, to 
include noise exposure, therein.  The 
examiner is requested to provide a 
rationale for any opinion expressed, 
preferably with discussion of the 
Veteran's competent history of service an 
infantryman and band member.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

2.  Thereafter, readjudicate the 
appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


